COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  GABRIEL CHAVEZ,                                  §
             Appellant,                            §               No. 08-20-00189-CV
  v.                                               §                  Appeal from the
  DENISE CHAVEZ,                                   §                388th District Court
             Appellee.                             §             of El Paso County, Texas

                                                   §               (TC# 2019DCV4358)

                                                   §


                                        JUDGMENT

       The Court has considered this cause on the agreed motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore dismiss

the appeal. We further order each party will bear its own costs, and this decision be certified below

for observance.

       IT IS SO ORDERED THIS 26TH DAY OF JANUARY, 2021.


                                              GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.